                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 KUNTERRIUS WOODARD,

                Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-120

        v.

 BRIAN ADAMS; FNU MCFARLAND; FNU
 JOHNSON; FNU BENNETT; FNU
 CHEESEBORO; FNU MCDANIEL;
 TIMOTHY C. WARD; and TRACY HILTON,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's May 25, 2021, Report and Recommendation, (doc. 20), to which Plaintiff has not filed an

objection. The Court ADOPTS the Report and Recommendation as its opinion. For the reasons

discussed by the Magistrate Judge, the Court DISMISSES all claims against defendants Adams,

McFarland, Hilton, and Ward. The Court also DISMISSES all claims arising under Georgia state

law and claims for monetary damages brought against Bennett, Cheeseboro, Johnson, and

McDaniel in their individual capacities.

       SO ORDERED, this 29th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
